

114 HR 6453 IH: To clarify the effect of a Memorandum Opinion for the Assistant Attorney General, Criminal Division, dated September 20, 2011, and pertaining to the lawfulness of proposals by Illinois and New York to use the Internet and out-of-state transaction processors to sell lottery tickets to in-state adults, and for other purposes.
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6453IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Fitzpatrick introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo clarify the effect of a Memorandum Opinion for the Assistant Attorney General, Criminal
			 Division, dated September 20, 2011, and pertaining to the lawfulness of
			 proposals by Illinois and New York to use the Internet and out-of-state
			 transaction processors to sell lottery tickets to in-state adults, and for
			 other purposes.
	
 1.Memorandum not to have force and effect of lawThe Memorandum Opinion for the Assistant Attorney General, Criminal Division, dated September 20, 2011, and pertaining to the lawfulness of proposals by Illinois and New York to use the Internet and out-of-state transaction processors to sell lottery tickets to in-state adults (including the applicability of the Wire Act (18 U.S.C. 1084) and the Unlawful Internet Gambling Enforcement Act (31 U.S.C. 5361–5367) to such proposal), does not carry the force of law and shall have no force and effect for purposes of interpreting or applying section 5362(a)(10) of title 31, United States Code.
		